Citation Nr: 0204388	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  94-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for 
asbestosis, currently evaluated as noncompensable.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

(The issue of entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, is 
the subject of separate decision of the Board).


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946, and from April 1954 to October 1955.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March 1993 and May 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In March 1993, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  In 
the May 1998 rating action, which implemented the Board's 
January 1997 grant of service connection for PTSD, the RO 
assigned a noncompensable evaluation for the disability, 
effective August 6, 1992.  In that same rating action, the RO 
also denied entitlement to a compensable evaluation for the 
veteran's asbestosis.  In January 1997, the Board remanded 
the veteran's claim for a total rating for compensation 
purposes based on individual unemployability, and in December 
1999 and October 2000 again remanded that claim along with 
the other aforementioned claims.  

The Board notes that in May 2000, the RO granted a 
compensable evaluation of 10 percent for the service-
connected PTSD, effective from August 6, 1992 (erroneously 
referred to as September 6, 1992 in the prior remand).  
Because the veteran has disagreed with the initial rating 
assigned for PTSD, the Board previously recharacterized the 
issue as involving the propriety of the initial evaluation 
assigned following the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A hearing was held at the RO in November 1998, and, as noted 
by the Board in January 1997 and again in October 2000, the 
veteran was scheduled to appear at a hearing before a member 
of the Board in January 1997.  However, by letter dated in 
December 1996, his attorney indicated that the veteran had 
advised him that he no longer wished to appear for the 
scheduled hearing.  In lieu of a personal hearing, the 
veteran's attorney submitted a videotape of his January 1993 
RO personal hearing testimony, the transcript of which is in 
the file.


FINDINGS OF FACT

1.  All necessary notification and development action on the 
claims currently under consideration has been accomplished by 
the RO.

2.  There is no persuasive evidence of record establishing 
that, since August 6, 1992 to the present, the veteran has 
had PTSD that has resulted in more than mild social and 
industrial impairment.  

3.  There is no persuasive evidence of record establishing 
that, since November 7, 1996, the veteran has suffered from 
PTSD productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

4.  The manifestations of the veteran's service-connected 
asbestosis include, as revealed by reliable pulmonary 
function tests, a Forced Vital Capacity (FVC) of 113 of 
predicted value.

5.  The veteran's only service-connected disabilities are 
PTSD (evaluated as 10 percent disabling) and asbestosis 
(evaluated as noncompensable).  

6.  The veteran has indicated that he last worked in 1992 in 
port relief, similar to a marine engineer position, and that 
from about the mid-1960s until 1980, he served in the 
merchant marines.  

7.  There is no persuasive medical evidence to establish that 
the veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation higher 
than 10 percent for the veteran's service-connected PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2.  The criteria for an increased (compensable) disability 
evaluation for the veteran's service-connected asbestosis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.97, Diagnostic Code 6833 
(2001). 

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099- 
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001).  Pertinent 
regulations that implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence do not create any 
additional rights) recently were promulgated.  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000. See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

As regards the claims currently under consideration, the 
Board finds that the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that the veteran and his representative were sent a letter in 
April 2001 which explained, among other things, the VCAA and 
what evidence, generally, was needed to substantiate his 
claims.  Further, as evidenced by the July 1994 and February 
1999 statements of the case, and the May 1998, February 1999, 
May 2000, September 2000, and February 2002 supplemental 
statements of the case, the veteran and his representative 
have been given notice of the pertinent laws and regulations 
governing the veteran's claims and the reason for the denial 
of his claims.  Hence, they have been provided notice of the 
information and evidence necessary to substantiate the 
claims, and have been afforded ample opportunity to submit 
such information and evidence. 

The RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claims; in fact, pursuant to the October 
2000 Board remand, relevant VA examinations (contract 
examinations conducted by QTC Medical Services) were 
accomplished in January and February 2001.  There is no 
indication that there is additional, existing evidence 
outstanding that is necessary for a fair adjudication of the 
issues on appeal.  Under these circumstances, the Board finds 
that these claims are ready to be considered on the merits.

I.  Background

The veteran and his representative contend, in substance, 
that the veteran's PTSD is and has been more disabling than 
evaluated, that his asbestosis is more disabling than 
evaluated, and that a total rating for compensation purposes 
based on individual unemployability is warranted.

For historical purposes, it is noted that service connection 
for asbestosis was established by the RO in a January 1986 
decision, based in part on a review of contemporaneous X-rays 
showing the disability and from a review of records of the 
veteran's inservice occupation.  A noncompensable evaluation 
was assigned for this disorder.  

As noted above, service connection was established for PTSD 
by a Board decision of January 1997; a May 1998 action 
implemented the Board's decision by establishing service 
connection for PTSD, effective August 6, 1992.  A 10 percent 
evaluation was ultimately assigned from this date based on 
evidence discussed below.  

In a September 1992 letter to the veteran's attorney, Patrick 
Welch, D. Min., reported that the veteran's score on the 
Mississippi Scale for combat related PTSD was 109 1/2 which 
put him within the rating for PTSD.  Dr. Welch indicated that 
the symptomatology most often common with PTSD patients 
having to do with dreams was not as strong in the veteran; 
rather, his symptoms were interpersonal and work related 
failures.  Dr. Welch reported that the Millon Clinical 
Multiaxial Inventory II offered the possible diagnosis of 
dysthymia.  

Further, Dr. Welch reported that, in looking at the 
diagnostic criteria for PTSD, the veteran had an avoidance of 
small rooms, that their sessions brought on nightmares as the 
veteran talked about the history of life in the military, and 
that, although there was not specific recollection of 
content, the veteran cried when talking about the condition 
acquired.  It was also noted that the veteran related an 
inability to participate in activities, and indicated that he 
had lost his marriage and had multiple failed relations.  Dr. 
Welch further reported that the veteran included sleep 
disturbance, irritability, low concentration, exaggerated 
startle response, and avoidance of activities that aroused 
recollection, as part of his symptomatology indicating PTSD.  
Dr. Welch stated that it was evident that the veteran's first 
psychological troubles occurred during and shortly after his 
service.  

In an income statement received in January 1993, the veteran 
indicated that he was last employed in December 1992 with a 
shipping company as a marine engineer.  

An RO hearing was held in January 1993, during which the 
veteran testified that following his first period of service, 
he had problems keeping a job, and that as a result he went 
back to service in 1954.  The veteran testified that he was 
in the merchant marines from 1964 until 1980.  In addition, 
he testified that he had difficulty with co-workers, and a 
lack of concentration and nervousness.  He also reported that 
he had recently participated in a VA outreach program that 
brought all of his problems back, causing difficulty sleeping 
and startle reaction.  

Received in January 1993 were private treatment record, dated 
from May 1992 to January 1993, which essentially consisted of 
therapy notes.  These records reflect that the veteran 
discussed his difficulty with depression and his frustration 
in not being able to communicate with his wife.  During a 
session in May 1992, he discussed incidents in service that 
caused him to become nervous.  A treatment note dated in June 
1992 reported symptoms of sleep disturbance, irritability, 
low concentration and exaggerated startle response.  

Of record (apparently received from Dr. Welch in January 
1993), is a report of a Millon Clinical Multiaxial Inventory-
II evaluation that reflects clinical impressions of: 
dysthymia, passive/aggressive personality disorder, 
narcissistic personality disorder, and histrionic personality 
disorder.  

In a May 1996 letter to the veteran's attorney, Edwin W. 
Hoeper, M.D. reported that he dated the veteran's problems as 
beginning while serving in the second World War aboard an LST 
(landing ship tank) in the Pacific.  Dr. Hoeper indicated 
that the veteran was vague about how much combat exposure he 
had, but that he was obsessive about fearful experiences in 
minefields where he thought he was going to die.  Dr. Hoeper 
also reported that the veteran stated that he carried those 
war experiences with him since that time.  The veteran also 
related that he used to have nightmares involving those 
experiences that caused him a lot of anxiety, but he had not 
experienced such nightmares in years.  

Dr. Hoeper further related that on mental status evaluation, 
the veteran's remote and recent memory was moderately 
impaired, that he was very tangential in his responses to 
questions, and that he had a short attention span.  Further, 
he appeared to have a high anxiety level although he denied 
anxiety, and there was no evidence of psychosis.  

Dr. Hoeper indicated that as a result of his evaluation, he 
diagnosed the veteran with prolonged PTSD directly related to 
his combat experience in World War II.  Dr. Hoeper noted that 
the veteran continued to startle easily, irritate easily when 
startled, and had been depressed for years because of his 
social isolation resulting from his primary PTSD.  He further 
noted that over the years the veteran's social adjustment has 
been affected as he was unable to adjust to two marriages, 
and as his adaptation to work situations was marginal at 
best.  Dr. Hoeper considered the veteran unable to form any 
permanent social or work relationships due to his PTSD.  

VA outpatient treatment records reflect that in June 1996 
that the veteran had been prescribed Prozac and reported 
improvement in terms of sleeping and tenseness (the symptoms 
of PTSD).  

Outpatient treatment records from Dr. Hoeper reflect that the 
veteran was seen in September and December 1996, and in March 
and June 1997.  Generally, he reported feeling better on 
Prozac, although in March 1997 reported difficulty sleeping 
and waking up.  In December 1996, he brought in a female 
friend.  

In late March 1997, a VA Social and Industrial Survey was 
conducted, the report of which reflects that during the 
interview, the veteran was alert, agitated and angry about 
problems experienced the past forty years which he related to 
his World War II experiences.  The interviewer, a VA clinical 
social worker, noted that the veteran made an effort to be 
cooperative.  The veteran related that throughout the years 
he has had difficulty maintaining employment due to his 
psychiatric problems and has survived on a marginal level.  
He noted that he has been unable to have a stable marriage or 
family.  

Regarding specific employment history, the veteran related 
that through the years he has held numerous jobs in the 
plumbing and construction fields, with no job lasting more 
than ten months, and related that he would become anxious, 
disturbed, and upset about his working situation and would 
leave his positions.  He also noted that he got into frequent 
arguments with employees and supervisors, and was often 
fired.  Finally, the veteran related that he has been 
unemployed for long periods of time and has been homeless at 
times.  

The social worker noted that it was difficult to access 
exactly what caused the veteran's poor social and employment 
history.  She noted that veteran reported being paranoid, 
distrustful of others, having sleep difficulty, and startle 
response, and concluded that it was unlikely that the veteran 
was able to obtain or maintain any substantially gainful 
employment.  However, she did not indicate whether the 
veteran's employment difficulty was due to his service-
connected PTSD, his asbestosis, or both.

A VA general medical examination was accomplished in 
September 1997.  Respiratory examination revealed a decrease 
in breath sounds over the entire lung without rales or 
rhonchi.  Chest X-rays taken in conjunction with this 
examination revealed extensive pleural scarring with 
associated calcifications bilaterally, interstitial lung 
disease, but no radiographic evidence of acute 
cardiopulmonary disease.  The impression was that the 
findings suggested asbestosis.  

Pulmonary function tests (PFTs) also taken in conjunction 
with this examination revealed a Forced Vital Capacity (FVC) 
of 66 percent of predicted value, and Forced Expiratory 
Volume in one second (FEV1) of 64 percent predicted.  
However, the examiner noted, at the bottom of this report, 
that the "[p]atient's mental status was extremely 
questionable.  Patient wanted to discuss inappropriate 
subject matter not pertaining to pulmonary function during 
testing!"  The examiner also commented that the veteran's 
cooperation and understanding during the testing was 
"questionable."

On the same day as the general examination (and various 
tests), the veteran underwent a VA psychiatric examination, 
the report of which reflects that he related that he was able 
to remain in the U.S. Maritime Service from 1964 to 1992 
despite his history of nervous problems.  The veteran noted 
that his symptoms included sleep disturbance, nightmares, 
irritability and exaggerated startle response.  

Objective findings included that the veteran was dressed 
casually, appeared alert and tense with some increase in 
verbal productivity, and was cooperative.  His orientation, 
memory, insight, and judgment appeared adequate.  The 
examiner deferred a diagnosis pending psychological 
evaluation.  

The following month, the veteran underwent a fee-basis 
psychological evaluation.  At the outset (beginning of the 
report), the psychologist noted that the evaluation was based 
on the veteran's "self report," psychological testing, and 
a copy of the May 1996 letter from Dr. Hoeper.  The report 
lays out the veteran's self-reported family and military 
history, and that he had worked as a marine engineer until 
1992.  He noted that his second marriage ended in 1975 (his 
first in the 1950s).  

Further, during this evaluation the veteran indicated that he 
started treatment with Dr. Hoeper in May 1996, who has 
related his ongoing social and employment relationships to 
PTSD.  He related that he spends most of his time working on 
his house, watches television at night, and spends some time 
with a woman he has been dating since December 1996.  The 
veteran also noted that he reads and listens to the radio, 
has been a member of a church since the early 1980s, sings in 
the choir and attends Sunday school, is a lifetime member of 
a service organization, and is an active member of a 
"singles club."  He noted that he considered himself a 
"people-person," but also that he had been arrested for 
assault twice in the past, that he startles easily, but not 
as easily as he used to.  

Behavioral observations made by the psychologist included 
that during the interview the veteran spoke loudly and in a 
hyperverbal and often pressured manner, rambled and provided 
indirect answers to questions, and related in an overtly 
detailed manner.  Further, his affect was animated and 
occasionally expansive, insight and judgment appeared mildly 
deficient, and his intellectual functioning was estimated to 
be in the average range.  The veteran responded to questions 
regarding traumatic military events in a matter-of-fact, 
serious manner, with no evidence of agitation or 
disinhibition.  Multiple psychological tests were 
administered, to include the Minnesota Multiphasic 
Personality Inventory, the Mississippi Scale for combat 
related PTSD, and Diagnostic and PTSD interview.  

The psychologist pointed out that the evaluation failed to 
confirm a diagnosis of PTSD, due to, among other things, 
inconsistencies during testing and an invalid clinical 
profile, and low scoring on objective measures of PTSD 
symptomatology.  The psychologist noted that the veteran's 
history of interpersonal conflicts with peers and authority 
figures suggested a personality (Axis II) disturbance, and 
that although a depressive disturbance was not evidenced, it 
was likely that the veteran experiences a mild to moderate 
recurrent depressive disorder exacerbated by situational 
stress.  The psychologist concluded the report by again 
noting that there was no evidence of PTSD, and diagnosed the 
veteran with a depressive disorder, not otherwise specified, 
and mixed personality features (with no diagnosis).  A Global 
Assessment of Functioning (GAF) Scale score of 60 was 
indicated.   

In November and December 1997 addenda, the examiner who 
conducted the September 1997 VA psychiatric examination 
concurred with the psychologist's diagnosis and GAF score, 
and noted that the claims folder had been reviewed. 

The veteran was afforded a VA respiratory examination in 
March 1998.  During the examination, PFTs were not 
administered, and instead the physician referred to the 
findings reported in September 1997.  In doing so, the 
physician commented that, according to the September 1997 
examiner, the findings were not considered accurate due to 
the veteran's psychological inability to put his mind on the 
examination.  He added, however, that even if the breathing 
tests were considered 100 percent accurate, the veteran's 
lung condition would not restrict him from doing the usual 
activities that a 74 year-old would do.  

Dr. Hoeper's outpatient treatment records further reflect 
that from June 1997 to September 1998 the veteran was seen 
with various symptoms such as startle response, and reported 
that he was sleeping better.  In an October 1998 letter to 
the veteran's attorney, Dr. Hoeper reaffirmed his diagnosis 
of PTSD, and indicated that the veteran continued to take 
Prozac and Clonopin to treat the disability.  In addition, 
Dr. Hoeper stated that the disability was manifested by 
violent nightmares, hypervigilence, irritability, an 
exaggerated startle response, and an inability to sustain 
social or work relationships.  With regard to his social 
impairment, he reported that the veteran "remain[ed] socially 
isolated ninety-five percent of the time."  Dr. Hoeper 
concluded the letter by stating that he "consider[s] his 
service-connected [PTSD] to render him permanently and 
totally disabled."

In an October 1998 addendum to his October 1997 fee-basis 
report, the psychologist explained the basis for his 
conclusion that the results of the psychological tests, which 
were administered a year earlier, were valid.

A hearing was held at the RO in November 1998, during which 
the veteran testified that he lives alone and spends his days 
listening to the radio and watching television.  He testified 
that Dr. Hoeper's assessment that he spends 95 percent of his 
time in his home isolated is "basically true" but that he 
was not "a hermit."  Specifically, he noted that he had 
recently attended a function sponsored by the Veteran's of 
Foreign Wars; that he was sociable when he went shopping; 
that he regularly attended his local church, and indeed 
participated as an active member of the choir which has 
weekly practices; that he was a charter member of a "singles 
club" and attends some of their monthly functions; and that 
he attended "senior club" events.  He related that he had a 
woman friend in the 1980s and 1990s who developed Alzheimer's 
disease and left him, but that he still "was getting out" 
although hurting from the loss.  He noted that while he 
attended various functions, he did not stay as long as he had 
in the past, due to his poor health.

Regarding employment, the veteran testified that he last 
worked in 1992 in port relief, similar to a marine engineer 
position.  He noted that he has difficulty dealing with 
others.  

With respect to his service-connected asbestosis, the veteran 
testified that the testing in September 1997 was impossible 
to accomplish because the examiner was too authoritative.  

In December 1999, the Board remanded the veteran's claims to 
the RO for additional development (i.e. examinations), noting 
that the record presented a conflicting assessment of the of 
the veteran's service-connected PTSD (i.e. whether he 
suffered from same or rather another psychiatric/personality 
disorder); a conflicting assessment regarding the extent of 
his social isolation (almost totally isolated as suggested by 
Dr. Hoeper, or somewhat socially active by his own 
testimony); and seemingly inaccurate findings with respect to 
the extent of his service-connected asbestosis.  

Relevant VA examinations (contract examinations conducted by 
QTC Medical Services) were accomplished in early 2001.  The 
report of a January 2001 examination reflects that the 
veteran reported a history of breathing problems in the past 
but that he was having no breathing difficulty at the time 
and was not using inhalers.  Her could not recall the last 
time he experienced shortness of breath.  

Examination of the lungs revealed fairly good air movement, 
equal expansion of the chest, no accessory muscle use, and no 
rales or rhonchi.  There were a few expiratory wheezes in the 
bases, and a few minimal crackles.  Pulmonary function tests 
taken revealed a FVC of 113 percent of predicted value, and 
FEV1 of 115 percent predicted, and FEV1/FVC of 77.1 or 99 
percent predicted.  The examiner noted that there was no 
significant change after bronchodilator use; that the 
veteran's effort was good; that there were no discrepancies 
between the pulmonary function test findings and the clinical 
examination; and that the pulmonary function study was 
normal.  

Finally, the examiner pointed out that the impact of the 
veteran's asbestosis itself would not in any way be a 
detriment to his ability to obtain or retain employment.  
While the examiner, a internal medicine physician 
gratuitously offered that the veteran's asbestosis in concert 
with the veteran's service-connected PTSD did makes him 
unable to maintain or retain employment, he also indicated 
that he was deferring the evaluation of PTSD to the 
neuropsychiatric examiner.  

The report of a psychiatric examination, also accomplished in 
January 2001, indicates that the veteran complained of 
sporadic sleep and nightmares which are controlled by 
medication.  He related that his appetite was good, that his 
temper was pretty good, but that he was rather 
confrontational.  The report notes that the veteran did not 
mention flashbacks and does not avoid activities that remind 
him of his time in the service.  Further, he denied ever 
being depressed or suicidal, only stating that he has had 
"pain" that he could not identify, and that he has been 
anxious for some time but with no panic attacks.  His 
military and psychiatric history, and stressors were laid out 
in the report.  In addition, it was noted that he had a 
Bachelor's Degree, had been married twice but had been single 
for over 20 years, and that he was last employed in 1992.  

The veteran related that he spent most of his time watching 
television or listening to the radio, has some friends, and 
plays pool every Wednesday night in a tournament.  He noted 
that he attended church and used to sing in the choir.  It 
was noted that the veteran takes care of his own routine 
needs, such as feeding and dressing himself.  

On mental status examination, the veteran was found to be 
alert, cooperative, and disheveled in appearance.  His hands 
were dirty, and he had pressured speech.  He was noted to be 
circumstantial and at times tangential, forceful and at 
times, overbearing.  The examiner noted that the veteran's 
mood was somewhat labile, and that there were no loose 
associations or flights of ideas.  There were no bizarre 
motor movements or ticks, and the veteran's affect was 
appropriate.  There were no suicidal or homicidal ideations, 
no delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran was oriented times three, and 
his memory, both remote and recent, appeared to be adequate.  
His intellectual capacity was adequate, and insight and 
judgment were marginal. 

Diagnostic tests were administered during the examination, 
one of which, according to the examiner, produced a score 
below the usual cutoff for significant PTSD.  As a result of 
this examination, the veteran was diagnosed with an anxiety 
disorder, not otherwise specified, and a personality 
disorder, not otherwise specified.  Psychosocial stressors 
consisted of some difficulty getting along with others and 
sustaining relationships.  A GAF score of 55 was indicated.  

In the "Discussion" portion of the report, the examiner 
stated that the veteran does not meet the criteria for a 
diagnosis of PTSD, and noted that the information contained 
in Dr. Hoeper's May 1996 letter was far from what was 
required for such a diagnosis.  The examiner noted that the 
veteran gave a good description of his impaired 
relationships, and noted that the behavioral observations 
made in 1997 were strikingly similar to the ones exhibited 
during this examination.  The examiner further noted that in 
his October 1998 letter, Dr. Hoeper laid out isolated 
symptoms which do not, in and of themselves, lead one to have 
a diagnosis of PTSD.  Combined with the score elicited on 
testing, noted above, the examiner was of the opinion that 
Dr. Hoeper's diagnosis of PTSD was in error.  

Finally, the examiner commented that the veteran's 
personality disorder, with his confrontational manner and 
difficulty establishing sustained relationships secondary to 
this disorder, adversely affects his ability to obtain 
employment and interpersonal relationships.  

In February 2001, the veteran was referred for another 
psychiatric evaluation.  The report of this evaluation 
reflects that the veteran was casually dressed, adequately 
groomed, and that his personal hygiene appeared to be good.  
Observations included that he was alert, and that his speech 
was clear and understandable.  Another series of tests 
(similar to those previously accomplished) were accomplished, 
and the examiner noted that the veteran was motivated to take 
and do well on the examinations.  

A valid profile was produced on testing, in that there was no 
attempt by the veteran to present himself in a distorted 
manner (good or bad).  Clinically significant elevations on 
the following scales were noted: hypochondriasis, depression, 
paranoia, and psychasthenia.  Scoring on PTSD testing was 
below the usual cutoff for significant PTSD.  The veteran 
reported being concerned about his health and bodily 
functions, and that he was generally anxious, tense, and 
nervous.  It was further noted that the veteran was 
introverted and shy in social situations, was withdrawn and 
possibly reclusive, and was likely to be mistrusting of 
others. 

II.  Analysis

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision (cited to in the Introduction), the 
Court noted an important distinction between an appeal 
involving the veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

A.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected post-traumatic 
stress disorder (PTSD)

The veteran and his representative contend, in substance, 
that a higher initial evaluation is warranted for PTSD.  This 
service-connected disorder is currently, and has been since 
August 1992, rated as 10 percent disabling.  

By regulatory amendment, effective on November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
reflected in the various Supplemental Statements of the Case, 
the RO has considered both the former and the revised 
applicable criteria; hence, there is no due process bar to 
the Board doing likewise, and applying the more favorable 
result.  

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 10 percent evaluation was appropriate where 
criteria are less than required for a 30 percent evaluation 
under this code, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.

A 30 percent evaluation was assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, psychiatric disorders are 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).  Under these criteria, PTSD also is evaluated in 
accordance with a General Rating Formula for Mental 
Disorders.  Under that formula, psychiatric disability which 
is productive of occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication will be assigned a 10 percent evaluation.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  

That said, applying the evidence to the former and the 
revised criteria, the Board finds that service-connected PTSD 
has not warranted more than a 10 percent disability 
evaluation at any point during the period in question.  In 
this regard, the Board notes that the evidence does not 
demonstrate that since August 6, 1992, the veteran's has 
suffered from PTSD that could be or could have been 
characterized as producing definite impairment-distinct, 
unambiguous, and moderately large in degree-in the ability 
to establish or maintain effective or wholesome relationships 
with people.  This is evidenced by the fact that he has 
maintained some relationships from that time, as reflected by 
his involvement in church, various social endeavors, and a 
relationship with a woman during some of the relevant time 
period (it is apparent that the veteran is not as isolated as 
has been suggested by Dr. Hoeper).  Furthermore, as will be 
explained in more detail below, at no time since the 
effective date of the grant of service connection has it been 
shown that psychoneurotic symptoms associated with PTSD have 
been of such severity and persistence that there is definite 
impairment in the veteran's ability to obtain or retain 
employment.  Hence, psychiatric impairment due to PTSD that 
represents a degree of social and industrial inadaptability 
that is more than moderate but less than rather large simply 
has not been shown. 

In considering the evidence dated subsequent to the change in 
regulation, the Board also finds that the criteria for an 
evaluation in excess of the currently assigned 10 percent 
also have not been met.  Since November 7, 1996, the veteran 
is not shown to suffer from PTSD that is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events). 

Indeed, the evidence, as a whole, indicates that the 
veteran's social and industrial inadaptability, and causative 
symptomatology, are not related to PTSD, but rather are 
related to other psychiatric disability, to include a 
personality disorder, and the weight of the evidence 
indicates that the diagnosis of PTSD is not supported.  In 
this regard, the Board notes that, while in his letter to the 
veteran's attorney in September 1992, Dr. Welch indicated 
that the veteran had symptoms consistent with PTSD, he also 
admitted that some were not a strong as with the typical 
sufferer.  Moreover, test results later received from him 
made no reference to the disorder, and it appears that 
Dr.Welch did not specifically diagnose the veteran with PTSD.  

While Dr. Hoeper did diagnose PTSD, the Board notes that, 
unlike the diagnoses rendered as a result of VA and QTC 
examinations, Dr. Hoeper's diagnoses are not supported by 
extensive psychological testing.  Specifically, the evidence 
from Dr. Hoeper consists of two brief letters and some 
outpatient treatment records, while the VA psychiatric 
examination reports, fee-basis psychological evaluation 
report, and QTC examination reports document extensive 
testing and interviews.  As a result of these examinations 
and evaluations, four examiners separately were of the 
opinion that the veteran indeed does not suffer from PTSD, 
but, rather, from depressive and anxiety disorders, and 
personality disorders.  It is further noted that in 
conjunction with the VA and QTC examinations discussed above, 
save for the February 2001 QTC report, it is clear that the 
examiners considered Dr. Hoeper's diagnosis and rationale for 
same, along with other pertinent evidence of record.  It is 
also pointed out that the psychiatric examiner who evaluated 
the veteran in January 2001 gave detailed reasons as to why 
Dr. Hoeper's PTSD diagnosis was, essentially, incorrect.  

The Board acknowledges that the question now before it is not 
whether the veteran, in fact, has PTSD (a condition for which 
he has already been service connected), but whether the 10 
percent evaluation initially assigned for the condition is 
appropriate.  However, because the diagnosis has legitimately 
been called into question, the Board finds that there is no 
persuasive evidence to establish that condition for which the 
veteran has been service connected is more disabling than is 
contemplated by the initial and current 10 percent schedular 
evaluation assigned, under either the former or revised 
schedular criteria.  

Along these same lines, the Board finds that the evidence of 
record also does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2001).  There 
is no showing that PTSD has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned 10 percent evaluation).  Likewise, there 
is no showing that PTSD has necessitated frequent periods of 
hospitalization or that such a disorder has otherwise has 
rendered inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as indicated above, the current 10 percent 
evaluation represents the greatest degree of impairment that 
can conceivably be attributed to PTSD since the effective 
date of the grant of service connection; hence, there is no 
basis for assignment of a staged rating in this case.

For all the foregoing reasons, the Board finds that claim for 
an initial evaluation in excess of 10 percent for PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

B  Entitlement to rating in excess of 10 percent for 
asbestosis

The veteran and his representative contend, in substance, 
that a compensable disability evaluation is warranted for 
service-connected asbestosis.  The Board notes that under 
38 C.F.R. § 4.97, Diagnostic Code 6833 (2001), a 10 percent 
evaluation is warranted for asbestosis when FVC is 75 to 80 
percent of predicted; or, DLCO (SB) is 66 to 80 percent of 
predicted.  It is pointed out that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2001).

As noted above, pulmonary function testing in September 1997 
revealed a FVC of 66 percent of predicted value, a finding 
which comports with a 30 percent disability evaluation under 
Diagnostic Code 6833.  These test results, however, are not 
reliable.  As noted, the examiner in September 1997 noted 
that the veteran's cooperation during testing was 
"questionable," and the examiner who saw the veteran in 
March 1998 reiterated that this September 1997 examiner found 
the findings inaccurate.  In fact, during the November 1998 
hearing, the veteran admitted that the test in September 1997 
had been "impossible" to accomplish.  Given the above, the 
Board finds that the results of the September 1997 pulmonary 
function tests are unreliable for the purpose of evaluating 
the veteran's service-connected asbestosis.

That said, reliable pulmonary functioning testing in January 
2001 revealed a FVC of 113 percent of predicted value.  These 
findings are consistent with a noncompensable evaluation for 
the service-connected asbestosis.  The criteria for a 10 
percent evaluation under the applicable rating criteria, 
discussed above, are not met.  As noted, in order to meet the 
criteria for a 10 percent rating under Diagnostic Code 6833, 
a FVC of 75 to 80, or a DLCO (SB) of 66 to 80 predicted is 
required, and such has not been shown in the case at hand. 

For the foregoing reasons, the Board finds that the evidence 
does not demonstrate that a compensable evaluation is 
warranted for service-connected asbestosis.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for favorable 
application.  See 38 U.S.C.A § 5107(b) (West Supp. 2001); 
Gilbert, 1 Vet. App. at 55-57.  

C.  Entitlement to a total rating for compensation purposes 
based on individual unemployability

The veteran and his representative have also contended that 
the veteran is entitled to a total rating for compensation 
purposes based on individual unemployability due to service 
connected disability.  

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16(a) (2001).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extra-schedular basis may be established, in exceptional 
cases, when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2001).

As discussed in detail above, service connection has been 
established for PTSD and asbestosis, and these disabilities 
are currently evaluated as 10 percent disabling and 
noncompensable, respectively.  These are the veteran's only 
service-connected disabilities.  As such, such, it is clear 
that he does not meet the schedular requirements necessary 
for the assignment of a total rating under 38 C.F.R. 
§ 4.16(a) (2001).

Thus, this issue turns on whether this veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b) (2001); Moore v. Derwinski, 
1 Vet. App. 356 (1991).  The record must reflect that 
circumstances, apart from nonservice-connected conditions, 
place him in a different position than other veterans having 
a 10 percent compensation rating.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  The ultimate question is whether, in light of 
the veteran's service-connected disabilities, he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence reflects that the veteran was last employed in 
1992 as a marine engineer and/or in "port relief," and that 
from about the mid-1960s until 1980, he served in the 
merchant marines.  There is no question that the record, as a 
whole, demonstrates that veteran would have difficulty 
dealing with others in a work setting, due to his 
confrontational nature, irritability, and the like; however, 
such difficulty is not shown, by any persuasive evidence, to 
be due to the veteran's service-connected conditions.  

As discussed above, Dr. Hoeper indicated that the veteran is 
unable to engage in any work relationships due to PTSD.  
However, as also discussed in detail above (and below), 
because the weight of the evidence does not support a 
diagnosis of this disorder, and because the Board is unable 
to find that criteria for more than a 10 percent disability 
evaluation for service-connected PTSD since the effective 
date of the grant of service connection is warranted, Dr. 
Hoeper's opinion as to unemployability, has little, if any 
probative value.  [Parenthetically, the Board also notes that 
even if all the veteran's psychiatric impairment were 
attributable to service-connected PTSD, actual GAF's assigned 
for overall psychiatric impairment have ranged from 55 to 60 
which, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  This unquestionably falls short 
of the total psychiatric impairment Dr. Hoeper indicated].   

Further, the evidence does not establish, and the veteran 
does not contend, that his service-connected asbestosis, 
which is essentially asymptomatic, contributes in any 
significant degree to any difficulty obtaining or maintaining 
employment.  

While the Board notes that a January 5, 2001 internal 
medicine physician indicated that the veteran's asbestosis, 
in combination with his PTSD, rendered him unemployable, the 
probative value of that opinion is substantially diminished 
by the fact that the physician did not actually evaluate (and 
is not shown to possess the medical expertise to properly 
evaluate) the veteran's PTSD at that time.  Indeed, the 
internal medicine physician indicated that he was deferring 
evaluation of the condition to a neuropsychiatrist.  
Significantly, the physician who performed the psychiatric 
examination on the same date, found that the criteria for 
PTSD were not met, and that the veteran's personality 
disorder, and confrontational manner and difficulty in 
establishing sustained relationships secondary to his 
personality disorder, adversely affects his ability to obtain 
employment and interpersonal relationships.  The Board finds 
that the psychiatric examiner's opinion is more probative on 
the question of psychiatric diagnosis (which constitutes the 
veteran's most disabling condition) and source of the 
veteran's employment and interpersonal difficulties.  The 
Board also notes that inasmuch as that physician clearly 
stopped short of opining that the veteran's psychiatric 
impairment-however diagnosed-rendered him unemployable, his 
opinion appears more consistent with the GAF scores discussed 
above (and other evidence of record), and in direct contrast 
to Dr. Hoeper's unsupported opinion that the veteran's 
psychiatric impairment was totally disabling.  

In the absence of persuasive evidence establishing that the 
veteran's service-connected disabilities, alone, render him 
unemployable, the Board is unable to conclude, pursuant to 
the Van Hoose decision, that there are circumstances to place 
the veteran's case in a different position than similarly 
rated veterans.  Accordingly, the criteria for a total 
compensation rating based on individual unemployability are 
not met, and the claim must be denied.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not for favorable application.  See 38 
U.S.C.A § 5107(b) (West Supp. 2001); Gilbert, 1 Vet. App. at 
55-57.  



ORDER

An initial rating in excess of 10 percent for PTSD is denied.

An increased (compensable) rating for asbestosis is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

